                     Case 20-50713-BLS         Doc 19      Filed 01/12/21         Page 1 of 2



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 7

    HERITAGE HOME GROUP, LLC, et al.,1                                Case No. 18-11736 (BLS)

                                 Debtors.                             (Jointly Administered)

    ALFRED T. GIULIANO, in his capacity as Chapter 7                  Adv. Proc. No. 20-50713 (BLS)
    Trustee of HERITAGE HOME GROUP, LLC, et al.,

                                 Plaintiff,

    vs.

    LEVEL 3 COMMUNICATIONS, LLC,

                                 Defendant.

                                        CERTIFICATE OF SERVICE

                I, Peter J. Keane, hereby certify that on the 12th day of January, 2021, I caused a copy of
the documents listed below to be served on the individuals on the attached service list in the manner
indicated:

             [Signed] Order Approving Stipulation Further Extending Deadline for Defendant to
              Respond to the Complaint [Adv. Docket No. 18]


Dated: January 12, 2021                         PACHULSKI STANG ZIEHL & JONES LLP
                                                /s/ Peter J. Keane
                                                Peter J. Keane (DE Bar No. 5503)
                                                919 N. Market Street, 17th Floor, P.O. Box 8705
                                                Wilmington, DE 19899 (Courier 19801)
                                                Telephone: (302) 652-4100
                                                Facsimile: (302) 652-4400
                                                Email: pkeane@pszjlaw.com

                                                Counsel to Alfred T. Giuliano, Chapter 7 Trustee




1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.


DOCS_DE:230664.5 31270/002
                 Case 20-50713-BLS   Doc 19   Filed 01/12/21   Page 2 of 2



HERITAGE ADV SERVICE LIST –LEVEL 3 COMMUNICATIONS, LLC
DOCUMENT NO. 229717


ELECTRONIC MAIL
TROUTMAN PEPPER HAMILTON SANDERS LLP
Henry Jaffe
Kenneth A. Listwak
1312 Market Street
PO Box 1709
Wilmington, DE 19899-1709
E-mail: henry.jaffe@troutman.com
        kenneth.listwak@troutman.com
Counsel for Defendant




DOCS_DE:230664.5 31270/002
